Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTIONSpecification
The disclosure is objected to because of the following informalities: elements 100, 224, 400 and 466 that are in the figures are not mentioned in the specifications.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: “the received expansion board” in line 5 and the 2nd to last line should be changed to “the expansion board”. Appropriate correction is required.
Claim 1 is objected to because of the following informalities: “provides force” in the second to last line should be changed to “provides a force”. Appropriate correction is required.
Claim 5 is objected to because of the following informalities: “the received expansion board” in line 3 should be changed to “the expansion board”. Appropriate correction is required.
Claim 6 is objected to because of the following informalities: “provide force” in the second to last line should be changed to “provides the force”. Appropriate correction is required.
Claim 6 is objected to because of the following informalities: “the received expansion board” in line 2 should be changed to “the expansion board”. Appropriate correction is required.
Claim 6 is objected to because of the following informalities: it is unclear if “equal force” in line 3 is the same as the “force” in the 2nd to last line in claim 1. Appropriate correction is required.
Claim 8 is objected to because of the following informalities: “provides force” in the last line should be changed to “provides a force”. Appropriate correction is required.
Claim 13 is objected to because of the following informalities: “provide force” in line 2 should be changed to “provide the force”. Appropriate correction is required.
Claim 13 is objected to because of the following informalities: “the expansion board” in line 2 should be changed to “the expansion card”. Appropriate correction is required.
Claim 13 is objected to because of the following informalities: it is unclear if “equal force” in line 3 is the same as the “force” in the last line in claim 8. Appropriate correction is required.
Claim 15 is objected to because of the following informalities: “providing force” in line 10 should be changed “providing a force”. Appropriate correction is required.
Claim 15 is objected to because of the following informalities: it is unclear if the “force” in the 2nd to last line is the same the “force” in line 10 or is a different force. Appropriate correction is required.
Claim 17 is objected to because of the following informalities: it is unclear if “sufficient force” in line 3 is the same as the “force” in line 10 of claim 15. Appropriate correction is required.
Claim 20 is objected to because of the following informalities: “provide force” in line 2 should be changed to “provides the force”. Appropriate correction is required.
Claim 20 is objected to because of the following informalities: “the received expansion board” in line 2 should be changed to “the expansion card”. Appropriate correction is required.
Claim 20 is objected to because of the following informalities: it is unclear if “equal force” in line 3 is the same as the “force” in the 2nd to last line of claim 15. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation " the received expansion board" in the last line. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation " the expansion board" in the last line. There is insufficient antecedent basis for this limitation in the claim.
Applicant’s cooperation is hereby requested in correcting of any remaining errors and informalities of which the Applicant may become aware in the claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-10, 12-15, 17, 19, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lund (US 5,815,377).Re claim 1:	Lund discloses a system (everything in fig. 1), comprising:	a motherboard having a surface (top surface of motherboard 10 in fig. 1; col. 2, lines 39-56); 	an expansion slot (11 in fig. 1; col. 2, lines 39-56) coupled to the surface of the motherboard for receiving an expansion board (13 in fig. 1; col. 2, lines 39-56) in a first direction perpendicular to the surface of the motherboard (13 is installed in 11 in a downward direction which is perpendicular to 10 in fig. 1), the expansion slot having a plurality of contacts (11 has contacts since it is a connector) for electrically coupling the received expansion board to the motherboard (11 electrically couples expansion board 13 to motherboard 10 in fig. 1); and 	an expansion card release mechanism (26, 56 in fig. 1; col. 2, line 57 - col. 3, line 20, col. 3, line 51-59) coupled to the motherboard, the expansion card release mechanism comprising: 		a set of contact surfaces (surfaces of 42 and 43 in fig. 1; col. 3, line 60 – col. 4, line 13), wherein the set of contact surfaces comprises a first contact surface located opposite the expansion slot from a second contact surface (in fig. 4, 42 of fig. 1 is located opposite slot 11 from 43 of fig. 1); and 		a slider (44 in fig. 1; col. 2, lines 57-20) movable in a second direction perpendicular to the first direction (the outward direction that 44 moves from fig. 6 to fig. 5, this outward direction is perpendicular to the downward direction), wherein movement of the slider in the second direction induces movement of the set of contact surfaces in a third direction opposite to the first direction (this outward direction of 44 from fig. 6 to fig. 5 induces 42 and 43 to move in an upward direction which is opposite to the downward direction), wherein each contact surface of the set of contact surfaces is sized such that movement of the set of contact surfaces in the third direction provides force to urge the received expansion board in the third direction (surfaces of 42 and 43 are sized appropriately such their movement in the upward direction forces 13 in the upward direction as 42 and 43 moves from fig. 6 to fig. 5; col. 3, lines 20-29, col. 3, line 60 – col. 4, line 13).Re claim 8:	Lund discloses an expansion card release apparatus (26, 56 in fig. 1; col. 2, line 57 - col. 3, line 20, col. 3, line 51-59), comprising: 	a housing (40, 27 in fig. 1; col. 2, line 57 - col. 3, line 20) positionable on a motherboard (motherboard 10 in fig. 1; col. 2, lines 39-56) having an expansion slot (11 in fig. 1; col. 2, lines 39-56) for receiving an expansion card (13 in fig. 1; col. 2, lines 39-56) in a first direction perpendicular to a surface of the motherboard (13 is installed in 11 in a downward direction which is perpendicular to 10 in fig. 1), the housing comprising a first end and a second end separate by an opening (the end with 43 is separated from the end with 42 by an opening in fig. 1), wherein the opening is shaped to provide access to the expansion slot (this opening provides access to slot 11 in fig. 4); 	a set of contact surfaces (surfaces of 42 and 43 in fig. 1; col. 3, line 60 – col. 4, line 13), wherein the set of contact surfaces comprises a first contact surface located at the first end of the housing (42 is located at a first end of 40 in fig. 1) and a second contact surface located at the second end of the housing (43 is located at a second end of 40 in fig. 1); and	an actuator (44 in fig. 1; col. 2, lines 57-20) coupled to the set of contact surfaces to induce movement of the set of contact surfaces in a second direction opposite to the first direction (44 is coupled to 42 and 43 to induce movement of 42 and 43 in an upward direction when 44 moves from fig. 6 to fig. 5), wherein each contact surface of the set of contact surfaces is sized such that movement of the set of contact surfaces in the second direction provides force to urge the received expansion board in the second direction (surfaces of 42 and 43 are sized appropriately such their movement in the upward direction forces 13 in the upward direction as 42 and 43 moves from fig. 6 to fig. 5; col. 3, lines 20-29, col. 3, line 60 – col. 4, line 13). Re claim 15:	Lund discloses a method, comprising: 	providing a motherboard (motherboard 10 in fig. 1; col. 2, lines 39-56) having an expansion slot (11 in fig. 1; col. 2, lines 39-56) coupled to a surface of the motherboard (top surface of motherboard 10 in fig. 1; col. 2, lines 39-56); 	installing an expansion card (13 in fig. 1; col. 2, lines 39-56) in the expansion slot, wherein installing the expansion card includes inserting the expansion card into the expansion slot in a first direction perpendicular to the surface of the motherboard (13 is installed into 11 in a downward direction which is perpendicular to 10 in fig. 1); and 	removing the expansion card from the expansion slot using an expansion card release mechanism (44 of 26 and 56 in fig. 1 moves from fig. 6 to fig. 5 to remove 13 from 11; col. 2, line 57 - col. 3, line 20, col. 3, line 51-59), wherein removing the expansion card using the expansion card release mechanism comprises: 		providing force to move a slider (44 in fig. 1; col. 2, lines 57-20) of the expansion card release mechanism in a second direction perpendicular to the first direction (the outward direction that 44 moves from fig. 6 to fig. 5, this outward direction is perpendicular to the downward direction); and 		moving a set of contact surfaces of the expansion card release mechanism in a third direction opposite the first direction in response to movement of the slider in the second direction (42 and 43 move in an upward direction which is opposite to the downward direction in response to the outward direction of 44 from fig. 6 to fig. 5), wherein each contact surface of the set of contact surfaces is sized such that movement of the set of contact surfaces in the third direction provides force to urge the expansion board in the third direction (surfaces of 42 and 43 are sized appropriately such their movement in the upward direction forces 13 in the upward direction as 42 and 43 moves from fig. 6 to fig. 5; col. 3, lines 20-29, col. 3, line 60 – col. 4, line 13).Re claim 3:	Lund discloses wherein the expansion card release mechanism comprises one or more biasing devices to bias the set of contact surfaces in the first direction (the 57’s of 56 pushes down 16a which pushes down the contact surfaces of 42 and 43 when going from fig. 3 to fig. 2 so the slider 44 needs to apply enough force to overcome this downward force from these 57’s; col. 3, lines 51-59). Re claim 5:	Lund discloses wherein the slider (44 in fig. 1) comprises a handle (53 in fig. 1) to facilitate moving the slider in the second direction (outward direction that 44 moves from fig. 6 to fig. 5), wherein the handle extends in the second direction past an edge of the received expansion card such that the handle is accessible when the received expansion card is installed in the expansion slot (53 extends in the outward direction past the edge of 13 such that 53 is accessible when 13 is installed in slot 11 in fig. 6).Re claims 6 and 20:	Lund discloses wherein movement of the set of contact surfaces in the third direction to provide force to urge the received expansion board in the third direction comprises providing equal force at each of the contact surfaces of the set of contact surfaces (movement of the surfaces of 42 and 43 in the upward direction forces 13 in the upward direction comprising providing equal force at 42 and 43 in fig. 4, 5).Re claim 7:	Lund discloses wherein the expansion card release mechanism comprises a housing that is separate from a housing of the expansion slot (housing of 26 is separate from housing of 11 in fig. 1).Re claim 9:	Lund discloses wherein the actuator comprises a slider (44 in fig. 1; col. 2, lines 57-20), and wherein movement of the slider in a third direction perpendicular to the first direction induces movement of the set of contact surfaces in the second direction (movement of 44 in the outward direction which is perpendicular to the downward direction induces 42 and 43 in the upward direction when 44 moves from fig. 6 to fig. 5).Re claim 10:	Lund discloses further comprising one or more biasing devices to bias the set of contact surfaces in the first direction (the 57’s of 56 pushes down 16a which pushes down the contact surfaces of 42 and 43 when going from fig. 3 to fig. 2 so the slider 44 needs to apply enough force to overcome this downward force from these 57’s; col. 3, lines 51-59).Re claim 12:	Lund discloses wherein the actuator (44 in fig. 1) comprises a handle (53 in fig. 1) to facilitate actuating the actuator (53 pulls out 44 in fig. 5), wherein the handle is sized to extend past an edge of the expansion card such that the handle is accessible when the expansion card is installed in the expansion slot (53 extends past the edge of 13 such that 53 is accessible when 13 is installed in slot 11 in fig. 6).Re claim 13:	Lund discloses wherein movement of the set of contact surfaces in the second direction to provide force to urge the expansion board in the second direction comprises providing equal force at each of the contact surfaces of the set of contact surfaces (movement of the surfaces of 42 and 43 in the upward direction forces 13 in the upward direction comprising providing equal force at 42 and 43 in fig. 4, 5).Re claim 14:	Lund discloses wherein the housing is separate from a housing of the expansion slot (40 is separate from the housing of 11 in fig. 1). Re claim 17:	Lund discloses wherein moving the set of contact surfaces of the expansion card release mechanism in the third direction in response to movement of the slider in the second direction comprises applying sufficient force to overcome one or more biasing devices configured to bias the set of contact surfaces in the first direction (the 57’s of 56 pushes down 16a which pushes down the contact surfaces of 42 and 43 when going from fig. 3 to fig. 2 so the slider 44 needs to apply enough force to overcome this downward force from these 57’s; col. 3, lines 51-59).Re claim 19:	Lund discloses wherein the slider (44 in fig. 1) comprises a handle (53 in fig. 1) to facilitate moving the slider in the second direction (outward direction that 44 moves from fig. 6 to fig. 5), wherein the handle extends in the second direction past an edge of the expansion card such that the handle is accessible when the expansion card is installed in the expansion slot (53 extends in the outward direction past the edge of 13 such that 53 is accessible when 13 is installed in slot 11 in fig. 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lund (US 5,815,377) in view of Chen (CN 2435775 Y). Re claim 2:	Lund does not explicitly disclose wherein the expansion card release mechanism is positioned around the expansion slot.	Chen discloses wherein the expansion card release mechanism (4 in fig. 2) is positioned around the expansion slot (3 in fig. 2).		Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lund wherein the expansion card release mechanism is positioned around the expansion slot as taught by Chen, in order to provide an additional mechanism that holds onto the expansion card to ensure that the expansion card does not become disengaged in case the original mechanism malfunctions or unexpectedly disconnects.Re claim 16:	Lund does not explicitly disclose wherein providing the motherboard comprises coupling the expansion card release mechanism to the motherboard around the expansion slot.	Chen discloses wherein providing the motherboard comprises coupling the expansion card release mechanism to the motherboard around the expansion slot (motherboard 1 is coupled to expansion card release mechanism 4 around expansion slot 3 in fig. 2).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lund wherein providing the motherboard comprises coupling the expansion card release mechanism to the motherboard around the expansion slot as taught by Chen, in order to provide an additional mechanism that holds onto the expansion card to ensure that the expansion card does not become disengaged in case the original mechanism malfunctions or unexpectedly disconnects.
Claims 4, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lund (US 5,815,377).Re claim 4:	 Lund discloses wherein the motherboard (10 in fig. 1) comprises an aperture (33 in fig. 1; col. 2, lines 57-62) adjacent the expansion slot (11 in fig. 1), and wherein the expansion card release mechanism (26, 56 in fig. 1) comprises a housing for coupling the expansion card release mechanism to the motherboard (27 couples 26 to motherboard 10 in fig. 1), wherein the housing comprises a set of hooks (31’s in fig. 1; col. 2, lines 57-62) for engaging the aperture adjacent the expansion slot (fig. 6).	Lund does not explicitly disclose a set of apertures.	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lund with a set of apertures in order to provide a more secure connection between the expansion card release mechanism and the motherboard, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.Re claim 11:	Lund discloses wherein the housing (27 in fig. 1) comprises a set of hooks (31’s in fig. 1; col. 2, lines 57-62) for engaging an aperture (33 in fig. 1; col. 2, lines 57-62) of the motherboard (10 in fig. 1) to secure the housing to the motherboard (fig. 6).  	Lund does not explicitly disclose apertures.	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the expansion card release apparatus of Lund with apertures in order to provide a more secure connection between the expansion card release mechanism and the motherboard, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.Re claim 18:	 Lund discloses wherein providing the motherboard (10 in fig. 1) comprises coupling the expansion card release mechanism (26 in fig. 1) to the motherboard by inserting a set of hooks (31’s in fig. 1; col. 2, lines 57-62) of the expansion card release mechanism into an aperture (33 in fig. 1; col. 2, lines 57-62) of the motherboard.	Lund does not explicitly disclose a set of apertures.	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lund with a set of apertures in order to provide a more secure connection between the expansion card release mechanism and the motherboard, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2002/0131243 - is considered pertinent because this reference describes a slot that has biasing within used to hold on to a circuit board
US 2021/0392770 - is considered pertinent because this reference describes an electrical connector that receives an expansion card that can be removed with ejectors.
US 7,364,447 – considered pertinent because this reference describes a slot that receives an expansion board that can be removed with an ejector with a handle.  
US 5,967,824 - considered pertinent because this reference describes a slot that receives an expansion board that can be removed with an ejector.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGFU J FENG whose telephone number is (571)272-2949. The examiner can normally be reached Monday - Friday, 900am-530pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZHENGFU J FENG/
Examiner, Art Unit 2835                                                                                                                                                                                                       October 22, 2022